0123ÿ51:20-cv-10813-VSB
Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                         Document          3ÿ802/24/21
                                         Filed   77 75ÿÿÿ13ÿ51ÿofÿ9
                                                           Page




                                                                       2/24/2021
0123ÿ51:20-cv-10813-VSB
Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                         Document          3ÿ802/24/21
                                         Filed   77 75ÿÿÿ13ÿ72ÿofÿ9
                                                           Page
0123ÿ51:20-cv-10813-VSB
Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                         Document          3ÿ802/24/21
                                         Filed   77 75ÿÿÿ13ÿ3ÿofÿ9
                                                           Page
0123ÿ51:20-cv-10813-VSB
Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                         Document          3ÿ802/24/21
                                         Filed   77 75ÿÿÿ13ÿ4ÿofÿ9
                                                           Page
0123ÿ51:20-cv-10813-VSB
Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                         Document          3ÿ802/24/21
                                         Filed   77 75ÿÿÿ13ÿ5ÿofÿ9
                                                           Page
0123ÿ51:20-cv-10813-VSB
Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                         Document          3ÿ802/24/21
                                         Filed   77 75ÿÿÿ13ÿ6ÿofÿ9
                                                           Page
0123ÿ51:20-cv-10813-VSB
Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                         Document          3ÿ802/24/21
                                         Filed   77 75ÿÿÿ13ÿ7ÿofÿ9
                                                           Page
5678ÿ1:20-cv-10813-VSB
Case       ÿÿÿ8ÿ12ÿÿÿ
                        Document        8ÿ02/24/21
                                      Filed      ÿÿÿ!6"8ÿ8ÿof#ÿ$9
                                                     Page




010210304
           0123ÿ51:20-cv-10813-VSB
           Case   6789 958 5 9ÿÿÿ 3ÿ5125ÿÿÿ
                                    Document          3ÿ802/24/21
                                                    Filed   77 75ÿÿÿ13ÿ9ÿofÿ9
                                                                      Page




                                                                                 24th

February
